[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          OCT 20, 2008
                                    No. 07-14007                        THOMAS K. KAHN
                              ________________________                      CLERK


                                 Agency No. A97-939-529

LUC LORDEUS, JUNIOR,


                                                                                   Petitioner,

                                            versus

U. S. ATTORNEY GENERAL,

                                                                                 Respondent.


                              ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                              _________________________

                                    (October 20, 2008)

Before BIRCH and MARCUS, Circuit Judges and FORRESTER,* District Judge.

PER CURIAM:


       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
      Luc Junior Lordeus seeks review of the Board of Immigration’s (“BIA’s”)

order affirming the Immigration Judge’s (“IJ’s”) decision denying his application

for asylum and withholding of removal under the Immigration and Nationality Act

(“INA”) and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”), 8 U.S.C.

§§ 1158, 1231(b)(3), 8 C.F.R. § 208.16(c). The record does not compel the

conclusion: (1) that Lordeus suffered past persecution based on the cumulative

effects of the incidents that all originated on 17 December 2003, including the one-

time beating and subsequent week-long detention; or (2) that Lordeus has a well-

founded fear of future persecution that is objectively reasonable, because the

Lavalas party is no longer in power in Haiti, and Lordeus failed to demonstrate that

he could not avoid a future threat by relocating to another region in Haiti. Thus,

substantial evidence supports the BIA’s conclusion that Lordeus failed to meet his

burden of showing that he was entitled to asylum. As such, Lordeus necessarily

failed to establish eligibility for withholding of removal and CAT relief.

Accordingly, we DENY Lordeus’s petition for review.

                                I. BACKGROUND

      Lordeus, a native and citizen of Haiti, entered the United States without

inspection or parole on or about 20 February 2004. AR at 417. On 12 May 2004,

the Department of Homeland Security (“DHS”) issued Lordeus a Notice to Appear
                                          2
(“NTA”), charging that he was subject to removal under INA § 212(a)(6)(A)(i), 8

U.S.C. § 1182(a)(6)(A)(i), as an alien present in the United States without being

admitted or paroled. Id.

      On 6 April 2004, Lordeus filed an application for asylum, withholding of

removal, and CAT relief. Id. at 359–72. Lordeus indicated on the application that

he sought asylum and withholding of removal based upon his political opinion and

membership in a particular social group. Id. at 363. Lordeus stated that he was

“really affraid [sic] of returning to Haiti because [he knew] that [his] life [was] still

in great danger and returning to [his] country [would] cause [him his] life.” Id.

According to Lordeus, he and his family were members of “O.P.L.” and both he

and his “sibling” used to attend meetings. Id. at 364. Lordeus feared being

subjected to torture in Haiti “because [his] persecution never ended.” Id.

      In an attachment to the application, Lordeus explained that he was seeking

asylum because he and his family were persecuted by the Lavalas Party supporters

(“Lavalas supporters”). Id. at 369. Lordeus explained that, on 17 December 2003:

      a group of men came to my Mother’s house, I was grab[bed] by the
      hair and slam[med] against the walls, my Mother was beaten very
      badly also, I [was] arrested and taken to jail for 1 week.

      I was beaten very badly during interrogation. I was [a] member of a
      group named University Quisqueya of Haiti. The Student[s,] as
      everyone[,] wanted a change to Haiti because there is too much
      injustice in Haiti.

                                            3
       My Family and I were mistreated, threaten[ed,] and torture[d].

Id. Lordeus “seriously feared” returning to Haiti because he believed he would be

killed. Id. Lordeus attached a copy of his birth certificate and passport. Id. at

370–72.

       At the hearing on 20 April 2005, Lordeus, who was then represented by

counsel, admitted to the allegations in the NTA and conceded removability. Id. at

257. The IJ accepted a copy of the State Department’s 2004 Country Report on

Human Rights Practices for Haiti (“2004 Country Report”) into evidence. Id. at

259–60. On the same day, Lordeus filed additional documents in support of his

application, including: (1) an addendum to his asylum application; (2) a letter from

the Vice President of Academic Affairs, who attested that Lordeus had been

registered in a program at the University of Quisqueya (“University”) from March

to July 2003; (3) an affidavit from Kathleen Lordeus1 ; (4) a copy of Kathleen’s

University ID card; and (5) a 11 March 2005, U.S. Department of State travel

warning for Haiti (“Travel Warning”).2 Id. at 348–58.




       1
        Lordeus’s sister, Kathleen, is sometimes referred to as “Katteline” in the record. See
AR at 354.
       2
           Lordeus also stated that he was filing the State Department’s 2005 Country Report on
Human Rights Practices for Haiti (“2005 Country Report”) as “Exhibit #6,” but a copy of that
report is not included in the record. See generally AR. As previously mentioned, the record
does, however, include the 2004 Country Report. AR at 392–411.
                                                   4
      In his addendum, Lordeus stated that he and his cousin, Serge Pierre, who

was a professor in Cap Haitien, were “general participants in rallies against the

Lavalas government.” Id. at 350. Lordeus stated that, “[o]n December 5 2003,

members of the Lavalas government broke into one of the universities and beat

several students and smashed furniture in an attempt to stifle the students’

activities.” Id. Lordeus claimed that he had a videotape of the incident. Id. On 17

December 2003, he and Serge participated in a student rally where Lavalas

supporters threw rocks and bottles at them. Id. He and Serge “fled the rally and

went home late that night in order to avoid being followed and [to] avoid trouble

by Lavalas thugs.” Id. At around midnight, several heavily armed Lavalas

supporters came to Lordeus’s home, beat him, and hit him in the stomach. Id.

Lordeus stated, “I still feel the effects of the blows today.” Id. Lordeus claimed

that the Lavalas supporters also beat Serge, and, when his mother began to scream,

one member “hit her with his hands to shut her up.” Id. Lordeus recognized two

“head Lavalas members,” Renee Civile and Nawoon Marcellus. Id. The Lavalas

supporters drove Lordeus and Serge to a prison where they were interrogated “for a

long time [in an attempt] to get further information about [their] anti-Lavalas

activities.” Id. After about one week, and “a lot of pressure from journalists and

radio,” Lordeus and Serge were released and they immediately went into hiding.



                                          5
Id. Lordeus finally left Haiti for the United States to save his life after his uncle

told him the Lavalas supporters were looking for him. Id.

      In her affidavit, Kathleen stated that (1) Lordeus was not able to continue his

studies at the University “because of the socio-political problems of the country,”

and (2) Lordeus “had been very active against the fallen regime.” Id. at 354.

Kathleen explained that Lordeus

      had been so persecuted that sometimes he could not go home. The
      worst thing was, one day while we were at home some armed thugs
      came to our house and arrested my little brother Junior and my cousin
      Serge Pierre. They spent one week in jail, after several legal steps
      they finally got their freedom. Junior was forced to leave the country
      to save his life against the armed activists. Unfortunately, my cousin
      Serge Pierre almost lost his life because he could not leave.

Id. Kathleen’s ID card indicated that she was admitted to the University in

September 2004. Id. at 356. The Travel Warning stated that visitors and residents

should remain vigilant in Haiti due to “the potential for spontaneous

demonstrations and violent confrontations between armed groups” and “due to the

absence of an effective police force in much of Haiti.” Id. at 358.

      The 2004 Country Report stated that President Aristide resigned on 29

February 2004, and an interim government was installed. Id. at 392. A Tripartite

Counsel, consisting of one member from Aristide’s Lavalas Party, one member

from the Democratic Platform, and one member from the international community,

was formed. Id. Haiti suffered instability immediately following Aristide’s
                                            6
departure, which “made the justice system inoperative for a few months.” Id.

During the year, there were “credible reports of arbitrary killings” by the police

and pro-Lavalas partisans. Id. at 393. The report stated that systematic, state-

orchestrated abuses stopped under the interim government, but politically-

motivated violence continued, and there were numerous human rights abuses

against Aristide supporters. Id. The interim government’s ability to create a more

secure environment remained limited by year’s end, and there were credible reports

of politically-motivated disappearances. Id. at 393–94. Although Aristide had

filled many key police force positions with allies, the interim government

“inducted one class of new recruits, all of whom were vetted by the human rights

community.” Id. at 396. In addition, the United Nations established a civilian

police force to supplement the national police. Id. There were several reports of

arrests of pro-Lavalas supporters. Id. at 397. In the days after Aristide left office,

conflicts between the opposition groups increased, with instances of abuse reported

on both sides. Id. at 399. The report indicated that, by year’s end, the interim

government’s police force controlled central Port-au-Prince, pro-Aristide groups

maintained control of many of the Port-au-Prince slums, and anti-Aristide rebels

controlled many of the towns in the countryside. Id. From 30 September through

November, pro-Aristide partisans in Port-au-Prince launched a destabilization

campaign that included kidnaping, decapitation, and burning of police officers and
                                           7
civilians. Id. at 400. In response to the campaign, the police conducted sweeps in

search of the perpetrators. Id. at 401. Stated differently, the country remained

unstable and chaotic.

      Prior to his removal hearing, Lordeus filed two VHS cassettes along with an

English transcript, and pictures of Serge’s injuries. Id. at 376–87.

      At the 5 December 2005 removal hearing, Lordeus testified in accord with

his petition’s allegations as noted above. After release from the week’s

incarceration, Lordeus and Serge went into hiding for two months in another city

before Lordeus came to the United States. Id. at 317–18. After Aristide left office,

Serge, who had returned to Port-au-Prince in March 2004, was beaten and shot by

Lavalas supporters. Id. at 318–20. Lordeus stated that, at the time of the hearing,

Serge lived in Port-au-Prince. Id. at 319. Neither Lordeus nor Serge had problems

while they were in hiding. Id. at 320.

      In his written order, the IJ denied Lordeus’s application for asylum,

withholding of removal and CAT relief, and ordered Lordeus removed to Haiti. Id.

at 203. In his oral decision, the IJ stated that he did not dispute that the 17

December 2003 incidents Lordeus testified about had occurred. Id. at 212–13.

However, the IJ found that the events did not rise to the level of past persecution.

Id. at 213. The IJ found that Lordeus’s claim to a well-founded fear of future

persecution was undermined because his family remained in Haiti, and his sister
                                            8
continued her studies at the University. Id. at 213–14. Moreover, the Lavalas

government that Lordeus feared was no longer in power and, while the Lavalas

supporters continued to undermine the government, the support had diminished.

Id. at 213. Although Serge was allegedly targeted, he remained in Haiti, and there

was no evidence that he was harmed on account of any protected ground. Id. at

214. Lordeus also had not shown that he suffered countrywide persecution, or that

he was unable to relocate, and the IJ noted that Lordeus had remained unharmed in

Haiti for two months following the beating and detention. Id. at 213–14. The IJ

also found that there was no evidence that Lordeus was targeted or singled out on

account of his political opinion, and the fact that Lordeus was released by the

Lavalas supporters after being paid a bribe undermined the notion that he was

sought for his political views. Id. at 215. The IJ also noted that there were some

inconsistencies in Lordeus’s testimony concerning when he attended the

University. Id. at 216.

      Lordeus filed a notice of appeal in which he claimed that the IJ erred in its

findings that Lordeus: (1) did not meet his burden of proving past persecution or a

fear of future persecution; (2) would not be persecuted in light of the regime

change; (3) did not present evidence of persecution on account of any enumerated

grounds; and (4) testified inconsistently about when he attended the University. Id.

at 192, 197–98.
                                          9
      In his accompanying brief, Lordeus argued that the IJ erred in finding that he

did not suffer past persecution based on the 17 December 2003 incidents where:

(1) he was pelted with rocks and bottles; (2) the Lavalas supporters slapped his

mother and hit Lordeus “so hard in his stomach that the traumatic pain subsisted

long after”; and (3) Lordeus and Serge were taken to a prison, “interrogated with

more violence, then thrown in a cell, and left to die.” Id. at 11, 20–21. Lordeus

had a well-founded fear of future persecution because he demonstrated more than a

10% chance of being persecuted. Id. at 22. Lordeus also contended that the IJ

erred by finding that he would not be persecuted because of the regime change and

United Nations presence, even though Lordeus presented government documents

warning against travel there. Id. at 23–25. Further, Lordeus argued that the IJ

erred in finding that Lordeus did not have a political opinion because Lordeus “can

prove that he was persecuted based on his participation in student groups.” Id. at

26. Finally, Lordeus argued that the IJ erred in affording too much weight to

Lordeus’s testimony regarding his attendance at the University because it was not a

material fact in the case. Id. at 28–29.

      The BIA dismissed Lordeus’s appeal. AR at 2. The BIA found that the

record did not support Lordeus’s claim of past persecution because neither the

throwing of rocks and bottles nor the beating and detention rose to the level of

persecution. Id. at 3. The BIA stated that the record also supported the IJ’s finding
                                           10
that Lordeus’s family, including Serge, remained in Haiti without further problems.

Id. at 3. Although crime remained high and there were clashes among the various

political factions, “such chaotic conditions, without more” was not enough to

qualify Lordeus for asylum. Id. Therefore, Lordeus failed to show that he had a

well-founded fear of persecution. Id. Moreover, the BIA noted that Lordeus had

successfully relocated to another area for two months before coming to the United

States. Id. Therefore, Lordeus had not established that internal relocation was

unavailable. Id. The BIA acknowledged that violence continued in Haiti after

Aristide left the country in February 2004. Id. The BIA also found that Lordeus

was not entitled to withholding of removal or CAT relief because “the record does

not demonstrate a threat to his life or freedom or that it is likely that he would be

tortured in Haiti with the acquiescence of the government.” Id. at 3–4. The BIA

declined to address Lordeus’s arguments relating to the IJ’s findings that (1) the

incidents were not on account of a statutorily protected ground, and (2) Lordeus

had testified inconsistently about when he attended the University. Id. at 4 n.1.

                                  II. DISCUSSION

      Lordeus argues that the BIA erred in finding that he failed to meet his

burden of proving past persecution and a fear of future persecution because he

adequately presented evidence sufficient to demonstrate both. Moreover, he claims

that he demonstrated that the Lavalas supporters attacked and beat students often.
                                           11
Lordeus contends that he suffered past persecution based on three incidents he

suffered at the hands of the Lavalas supporters because of his participation in

opposition rallies, and the BIA erred in concluding otherwise. Specifically,

Lordeus claims past persecution because Lavalas Party supporters threw bottles

and rocks at him, beat him, kidnaped him and held him for one week. Further,

Lordeus asserts that, even though members of his family remained in Haiti, his fear

was not diminished.    He contends that the BIA erred in determining that he did

not have a well-founded fear of future persecution because the undisputed evidence

showed a pattern or practice of the Lavalas supporters persecuting students.

Moreover, Lordeus claims that the regime change did not lessen the Lavalas

supporter’s power and diminish his well-founded fear because the Lavalas

supporters still controlled and dominated the police and political powers in Haiti,

there has been no major change in the police force, and the 2004 Country Report

supports his claims. Lordeus also argues that the IJ erred in finding that the

inconsistencies in Lordeus’s testimony undermined his claim for asylum. Lordeus

further claims that the IJ erred in denying his claims for withholding of removal

and CAT relief. These claims and arguments were all advanced in his briefs and

at oral argument by his counsel.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. See Al-Najjar v. Ashcroft,
                                          12
257 F.3d 1262, 1284 (11th Cir. 2001). Since the BIA did not expressly adopt the

IJ’s opinion, we should review the BIA’s decision. See AR at 2–4.

      To the extent that the BIA’s decision was based on a legal determination, our

review is de novo. See Mohammed v. Ashcroft, 261 F.3d 1244, 1247–48 (11th

Cir. 2001). The BIA’s factual determinations are reviewed under the substantial

evidence test. See Forgue v. United States Att’y Gen., 401 F.3d 1282, 1286 (11th

Cir. 2005). Under the substantial evidence test, “we cannot find, or consider, facts

not raised in the administrative forum, nor can we reweigh the evidence from

scratch.” Id. We must affirm the BIA’s decision if it is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id.

(citation omitted). We will only reverse the agency’s factual determinations only

where the record compels reversal. See Mendoza v. United States Att’y Gen., 327

F.3d 1283, 1287 (11th Cir. 2003). The record is reviewed in the light most

favorable to the BIA’s decision, and all reasonable inferences are drawn in favor of

that decision. See Forgue, 401 F.3d at 1286.

      “Any alien who is physically present in the United States or who arrives in

the United States . . ., irrespective of such alien’s status, may apply for asylum.”

INA § 209(a)(1); 8 U.S.C. § 1158(a)(1). The Attorney General may grant asylum

if an alien is a refugee within the meaning of the INA. See Mejia v. United States

Att’y Gen., 498 F.3d 1253, 1256 (11th Cir. 2007). The INA defines “refugee” as:
                                           13
      [A]ny person who is outside any country of such person’s nationality
      or, in the case of a person having no nationality, is outside any
      country in which such person last habitually resided, and who is
      unable or unwilling to return to, and is unable or unwilling to avail
      himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

8 U.S.C. § 1101(a)(42)(A). The alien bears the burden of showing “with specific

and credible evidence . . . (1) past persecution on account of a statutorily protected

ground or (2) a well-founded fear of future persecution on account of a protected

ground.” Mejia, 498 F.3d at 1256.

      We have indicated that “persecution is an extreme concept, requiring more

than a few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sepulveda v. United States Att’y

Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (quotations omitted); see also Djonda

v. United States Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008) (minor beating

and brief detention does not constitute persecution). Nonetheless, being shot at

constitutes past persecution, even if the attack is unsuccessful. See Sanchez

Jimenez v. United States Att’y Gen., 492 F.3d 1223, 1233 (11th Cir. 2007)

(“[A]ttempted murder is persecution.”); see also Mejia, 498 F.3d at 1257–58

(attempted attacks over 18 months, culminating in roadside assault at gunpoint,

resulting in broken nose, constituted persecution). In addition, serious physical

                                          14
injury is not required “where the petitioner demonstrates repeated threats combined

with other forms of severe mistreatment.” De Santamaria v. U.S. Attorney Gen.,

525 F.3d 999, 1009 (11th Cir. 2008) (holding that the record compelled a finding

of past persecution because petitioner “suffered the trauma of repeated death

threats, two physical attacks, the murder of a family friend, and a kidnaping cut

short only by a harrowing escape” over the course of two years); see also Ruiz v.

Gonzales, 479 F.3d 762, 766 & n.2 (11th Cir. 2007) (record compelled the

conclusion that Ruiz suffered past persecution because it indicated that, over the

course of five months, the FARC beat him on two occasions, telephoned threats to

him, and held him against his will for 18 days). “We may consider a threatening

act against another as evidence that the petitioner suffered persecution where that

act concomitantly threatens the petitioner.” De Santamaria, 525 F.3d at 1009 n.7.

      “To establish asylum based on past persecution, the applicant must prove (1)

that she was persecuted, and (2) that the persecution was on account of a protected

ground.” Silva v. United States Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006)

(emphasis added). “In assessing past persecution [this Court is] required to

consider the cumulative impact of the mistreatment the petitioner[] suffered.”

Mejia, 498 F.3d at 1258 (emphasis in original) (citation omitted).

      A showing of past persecution creates a rebuttable presumption of a

well-founded fear of future persecution. See Sepulveda, 401 F.3d at 1231. That
                                          15
presumption may be rebutted if the government demonstrates by a preponderance

of the evidence either that: (1) “[t]here has been a fundamental change in

circumstances such that the applicant no longer has a well-founded fear of

persecution in the applicant’s country of nationality,” or (2) “[t]he applicant could

avoid future persecution by relocating to another part of the applicant’s country of

nationality . . . , and under all the circumstances, it would be reasonable to expect

the applicant to do so.” 8 C.F.R. §§ 208.13(b)(1)(i)(A)-(B), 208.13(b)(1)(ii).

      “If the applicant fails to demonstrate past persecution, an applicant may still

establish asylum based upon proof of a well-founded fear of future persecution.”

De Santamaria, 525 F.3d at 1007 (emphasis added) (citing 8 C.F.R.

§ 208.13(b)(2)). A well-founded fear of future persecution can be established by

“specific, detailed facts showing a good reason to fear that he will be singled out

for persecution” on account of a protected ground. Ruiz v. United States Att’y

Gen., 440 F.3d 1247, 1258 (11th Cir. 2006) (citation omitted). As an alternative to

demonstrating that he would be “singled out for persecution,” an alien may show a

pattern or practice in the subject country of persecuting members of a statutorily

defined group of which the alien is a part. 8 C.F.R. § 208.13(b)(2)(iii). The alien

must show that his fear of persecution is “subjectively genuine and objectively

reasonable.” Ruiz, 440 F.3d at 1257. “The subjective component is generally

satisfied by the applicant’s credible testimony that he or she genuinely fears
                                           16
persecution. . . . In most cases, the objective prong can be fulfilled either by

establishing past persecution or that he or she has a good reason to fear future

persecution.” Al Najjar, 257 F.3d at 1289 (citation and quotation marks omitted).

      In addition, the regulations note:

      An applicant does not have a well-founded fear of persecution if the
      applicant could avoid persecution by relocating to another part of the
      applicant’s country of nationality or, if stateless, another part of the
      applicant’s country of last habitual residence, if under all the
      circumstances it would be reasonable to expect the applicant to do so.

8 C.F.R. § 208.13(b)(2)(ii); see also Ruiz, 440 F.3d at 1258–59 (adverse-credibility

case) (noting that alien’s fear of future persecution was undermined because his

family remained in the country of origination without persecution); Arboleda v.

United States Att’y Gen., 434 F.3d 1220, 1223–24 (11th Cir. 2006) (discussing the

codification of the “country-wide” requirement and listing cases); Mazariegos v.

Office of United States Att’y Gen., 241 F.3d 1320, 1327 (11th Cir. 2001)

(explaining, without addressing the regulation, that, under the “country-wide”

requirement, “it is not unreasonable to require a refugee who has an internal

resettlement alternative in his own country to . . . establish that such an option is

unavailable”).

      The regulations identify several considerations relevant to whether it would

be “reasonable” for an alien to relocate, including:



                                           17
      whether the applicant would face other serious harm in the place of
      suggested relocation; any ongoing civil strife within the country,
      administrative, economic or judicial infrastructure; geographical
      limitations; and social and cultural constraints, such as age, gender,
      health, and social and familial ties.

8 CFR § 208.13(b)(3). “In cases in which the persecutor is a government or is

government-sponsored, or the applicant has established persecution in the past, it

shall be presumed that internal relocation would not be reasonable.” 8 C.F.R.

§ 208.13(b)(3)(ii).

      The burden regarding withholding of removal and CAT relief is higher than

the asylum standard. See Forgue, 401 F.3d at 1288 n.4. Thus, a petitioner who

fails to establish eligibility for asylum is usually unable to carry the burden

regarding withholding of removal and CAT relief. See id.; Al Najjar, 257 F.3d at

1292–93.

      Initially, the BIA acknowledged that the IJ made no explicit adverse

credibility finding with regard to Lordeus’s testimony about the alleged incidents

of persecution. AR at 2. Therefore, Lordeus’s testimony with regard to the

incidents that occurred on 17 December 2003 are accepted as credible. See De

Santamaria, 525 F.3d at 1011 n.10 (“Where an IJ fails to explicitly find an

applicant’s testimony incredible and cogently explain his or her reasons for doing

so, [this Court] accept[s] the applicant’s testimony as credible.”).



                                           18
      Viewing the record in the light most favorable to the BIA’s decision, and

drawing all reasonable inferences in favor of that decision, substantial evidence

supports the BIA’s determination that Lordeus did not suffer past persecution. See

Forgue, 401 F.3d at 1286. Lordeus testified that he and Serge attended a

demonstration at the University on 17 December 2003. AR at 311–12. According

to Lordeus, the demonstration was broken up by Lavalas supporters who, with the

help of the police, threw stones at and beat the demonstrators. Nothing in the

record compels a finding that Lordeus was injured at the demonstration. See

generally AR. Later that evening, Lavalas supporters broke into Lordeus’s home,

beat him, hit him in the head with their weapons, slapped his mother, and kidnaped

Lordeus and his cousin. Id. at 313–14. Although Lordeus stated in his addendum

to his application that he could “still feel the effects of the blows today,” there is

nothing in the record to compel a finding that Lordeus was injured as a result. Id.

at 350; see generally AR. After they beat him, on the same day, the Lavalas

supporters took Lordeus to a prison where he was kept for approximately one

week. Id. at 314–15. While he was detained, Lordeus and Serge were

interrogated. Id. Although Lordeus described an incident that occurred at another

university on 5 December 2003, he admitted he was not involved in that

demonstration, and, although he stated that a similar demonstration occurred at the

University that same day, he also conceded that he was safe inside a classroom at
                                            19
the time of the incident. Id. at 300–01, 309–10. We have held that a kidnaping

coupled with beatings before and during the kidnaping, and threatening phone

calls, amounted to persecution. See Ruiz, 479 F.3d at 766 n.2. We have also

determined that serious physical injury is not necessarily required to establish past

persecution. See De Santamaria, 525 F.3d at 1009. However, unlike the series of

incidents in Ruiz, which occurred over the course of five months, and unlike the

repeated threats in De Santamaria, which occurred over the course of two years, the

events in the instant case, which all originated on 17 December 2003, lasted only

five days. See id.; Ruiz, 479 F.3d at 763–64. Thus, even though he was not

necessarily required to show that he was seriously injured, Lordeus has failed to

demonstrate “repeated threats combined with other forms of severe mistreatment.”

See De Santamaria, 525 F.3d at 1009. Therefore, the record does not compel

reversal of the BIA’s finding that Lordeus did not suffer past persecution. See

Mendoza, 327 F.3d at 1287.

      Further, substantial evidence supports the BIA’s determination that Lordeus

failed to demonstrate a well-founded fear of future persecution. As previously

discussed, he failed to establish past persecution, so there is no presumption of

future persecution. See Sepulveda, 401 F.3d at 1231. Lordeus argues that he

established a pattern or practice in Haiti of the Lavalas supporters persecuting

students. However, the 2004 Country Report indicates that, while instability
                                          20
continued in Haiti, the government was no longer substantially controlled by the

Lavalas Party. AR at 392. Next, Lordeus maintains that, even after Aristide’s

departure, the Lavalas supporters still controlled the police force. However, the

2004 Report indicates that the interim government had begun inducting new

recruits, and the United Nations established a civilian police force in order to

support the national police. Id. at 396. Moreover, although the Lavalas supporters

continued to wreak havoc in Haiti, particularly in Port-au-Prince, the anti-Aristide

rebels and the interim government police had begun taking control back of many of

the areas of central Port-au-Prince as well as the countryside, and there many

reports of arrests of pro-Lavalas supporters and activists. Id. at 397, 399–401.

Because substantial evidence supports the conclusion that the Lavalas Party is not

in control of either the government or the police force, Lordeus was not entitled to

a presumption that relocation would not be reasonable. See 8 C.F.R.

§ 208.13(b)(3)(ii). As such, Lordeus’s objective fear is undermined because the

record reflects that Lordeus’s parents and three sisters, including Kathleen, who

was admitted to the University in September 2004, continue to reside in Haiti. See

Ruiz, 440 F.3d at 1259; AR at 294–95, 356. Significantly, even Serge, whom

Lordeus testified was shot and persecuted by the Lavalas supporters shortly after

Aristide left office, remained in Port-au-Prince. AR at 319. Thus, although

Lordeus may subjectively fear future persecution, substantial evidence supports a
                                          21
conclusion that his fear is not objectively reasonable. See Ruiz, 440 F.3d at 1257.

Accordingly, the record does not compel a reversal of the BIA’s finding that

Lordeus did not have a well-founded fear of future persecution by the Lavalas

supporters. See Mendoza, 327 F.3d at 1287.

                               III. CONCLUSION

      Therefore, Lordeus fails to establish a claim for asylum on the merits. As

such, he also fails to establish eligibility for withholding of removal and CAT

relief. See Forgue, 401 F.3d at 1288 n.4. Accordingly, we DENY Lordeus’s

petition for review.




                                         22